Case 19-20941-drd13        Doc 76    Filed 05/21/20 Entered 05/21/20 12:30:26              Desc Main
                                    Document      Page 1 of 7



           IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI


 IN RE:                                           )
                                                  )
 BRETT ELLIOTT HAYES,                             )    Case No. 19-20941-drd-13
                                                  )
                        Debtor.                   )


                                  MEMORANDUM OPINION
        The matter before the Court is the objection of Brett Elliott Hayes (“Debtor”) to the proof

 of claim filed by Jenny Michele Hayes (“Claimant”). Claimant classified her claim (the “Claim”)

 as an unsecured priority claim based on alimony, maintenance or support under § 507(a)(1). The

 grounds for the Debtor's objection is that the Claim is not a domestic support obligation, and

 therefore, should be classified as a nonpriority unsecured claim. This is a core proceeding under

 28 U.S.C. § 157(b)(2)(B) and (L) over which the Court has jurisdiction pursuant to 28 U.S.C. §§

 1334(b), 157(a) and (b)(1). The following constitutes my Findings of Fact and Conclusions of

 Law in accordance with Rule 52 of the Federal Rules of Civil Procedure as made applicable to

 this proceeding by Rules 9014 and 7052 of the Federal Rules of Bankruptcy Procedure. For the

 reasons set forth below, I find that the debt underlying Claimant's proof of claim is not in the

 nature of a domestic support obligation and thus, the Claim should be allowed as a nonpriority

 unsecured claim rather than an unsecured priority claim.

                                  FACTUAL BACKGROUND
        Debtor and Claimant were separated from marriage on November 21, 2014, and on

 November 4, 2015, a Judgment and Decree of Dissolution of Marriage and a Separation and
Case 19-20941-drd13        Doc 76    Filed 05/21/20 Entered 05/21/20 12:30:26               Desc Main
                                    Document      Page 2 of 7



 Property Settlement Agreement were entered by the Circuit Court of Boone County, Missouri

 (the “Agreement”). The Agreement provided, among other things, that debtor would pay

 maintenance to claimant in the amount of $3,500 per month for 60 months and then $3,000 per

 month for 48 months. Paragraph 4.0, titled Property Division, divided the parties’ real and

 personal property as mutually agreed. This section also specifically assigned the debts and

 liabilities, including assigning the debt at issue to Debtor. The Agreement also provided for

 child support and custody of the parties’ two children, with Debtor to cover 70% of expenses and

 Claimant to cover 30%. Debtor was also ordered to pay $1,100 per month in child support,

 reducing the presumed Form 14 amount of $1,182 by $82 per month.

        Debtor filed Chapter 13 bankruptcy on October 10, 2019. Claimant filed a proof of claim

 on October 29, 2019, asserting a claim in the amount of $10,885, the basis for which was a

 USSA Visa credit card debt assumed by Debtor in the parties’ dissolution decree. Creditor

 claims that the claim is entitled to priority as a domestic support obligation under §507(a)(1)(A)

 or (B). She attached a copy of the Decree of Dissolution to her proof of claim and noted that the

 presumed amount of child support according to Form 14 that the circuit court uses to compute

 child support was not followed and argued that the agreement was “truly bargained for and

 assumed by the debtor as being in the nature of alimony and support, along with the court

 ordered child support and maintenance described in the Decree.” She also argued that Debtor

 agreed that the debt would not be entitled to discharge if such discharge would result in the other

 party being required to pay the debt.

        Debtor filed an objection to the Claim and denied that the Claim is a domestic support

 obligation but rather it should be treated as an obligation under a divorce decree under
Case 19-20941-drd13        Doc 76    Filed 05/21/20 Entered 05/21/20 12:30:26             Desc Main
                                    Document      Page 3 of 7



 §523(a)(15). The Court held an evidentiary hearing by telephone on April 16, 2020. Both

 Debtor and Claimant testified.

                                        LEGAL ANALYSIS

        Rule 3001(f) of the Federal Rules of Bankruptcy Procedure provides that “[a] proof of

 claim executed and filed in accordance with these rules shall constitute prima facie evidence of

 the validity and amount of the claim.” Thus, if a procedurally proper claim is filed, an objecting

 party carries the burden of going forward with evidence contesting the validity or amount of the

 claim. Phyllis Michele Dove–Nation v. eCast Settlement Corp., 318 B.R. 147, 152 (8th Cir.

 B.A.P. 2004); In re Holm, 931 F.2d 620, 623 (9th Cir. 1991).


        Once the objecting party succeeds in overcoming the prima facie effect given to the claim

 by Rule 3001(f), the burden shifts to the claimant to prove the validity of the claim by a

 preponderance of the evidence. In re Allegheny Int'l, Inc., 954 F.2d 167, 173–74 (3rd Cir.1992);

 In re Lepley, 2007 WL 2669128, at *2 (Bankr. W.D. Mo. 2007).


        The party challenging the label of the award in the divorce decree has the burden of

 proving that the court issuing the divorce decree intended something other than what the decree

 stated. In re Kennard, 259 B.R. 146, 150 (Bankr. W.D. Mo. 2001). As the party seeking priority,

 Ms. Hayes has the burden of persuading this Court that her obligation meets the requirements of

 §101(14A). In re Harford Sands Inc., 372 F.3d 637, 640 (4th Cir. 2004) (finding that the

 claimant bears the burden to proof as to validity and amount of the claim once the debtor has

 rebutted the presumption).


        Section 507(a)(1)(A) of the Bankruptcy Code provides that allowed unsecured claims for

 domestic support obligations owed to a former spouse as of the petition date are entitled to first
Case 19-20941-drd13        Doc 76     Filed 05/21/20 Entered 05/21/20 12:30:26              Desc Main
                                     Document      Page 4 of 7



 priority. The question before the Court is whether Ms. Hayes's claim is for a domestic support

 obligation.

        The Bankruptcy Code defines a domestic support obligation as a debt that is owed to or

 recoverable by a former spouse in the nature of alimony, maintenance, or support of such former

 spouse, established by agreement or order, and that has not been assigned to a nongovernmental

 entity. 11 U.S.C. § 101(14A). An obligation must satisfy the requirements of §101(14A) to be

 given priority treatment as a domestic support obligation. See In re Cooke, 455 B.R. 503, 505

 (Bankr. W.D. Va. 2011).


        Here, the critical determination is whether the Debtor's obligation to Claimant is “in the

 nature of alimony, maintenance, or support” and, accordingly, a domestic support obligation

 entitled to priority.Whether a particular debt is a support obligation or part of a property

 settlement is a question of federal bankruptcy law, not state law. See In re Williams, 703 F.2d

 1055, 1056 (8th Cir. 1983). Under bankruptcy law, the intent of the parties at the time the

 agreement is executed and the function the payment serves will determine whether a debt under

 that agreement is in the nature of alimony, maintenance, or support. Alticor, Inc. v. Grissum, 198

 S.W.3d 629, 633 (Mo. App. S.D.2006). See also In re Ellis, 149 B.R. 925, 927 (Bankr. E.D. Mo.

 1993)(courts must look to the function an award was intended to serve).

        The “intent and function” test is an examination of the totality of the circumstances at the

 time the award was made, considering three main factors: (1) the language and substance of the

 agreement, (2) the parties' relative financial circumstances at the time of dissolution, and (3) the

 degree to which the obligation enables the recipient to maintain daily necessities. Alticor, Inc. v.

 Grissum, 198 S.W.3d at 633–34.
Case 19-20941-drd13        Doc 76     Filed 05/21/20 Entered 05/21/20 12:30:26               Desc Main
                                     Document      Page 5 of 7



        These three factors are nonexclusive, however—courts are free to consider all relevant

 evidence, direct or circumstantial, that sheds light on the subject. Id. at 634 (citing In re Burton,

 242 B.R. 674, 679 (Bankr. W.D. Mo. 1999)); In re Brody, 3 F.3d 35, 38 (2nd Cir. 1993)). Such

 factors include: the respective employment histories and prospects for financial support; the fact

 that one party or another receives the marital property; the periodic nature of the payments; and

 whether it would be difficult for the former spouse and children to subsist without the payments.

 In re Tatge, 212 B.R. 604, 608 (B.A.P. 8th Cir.1997); In re Schurman, 130 B.R. 538, 539

 (Bankr. W.D .Mo. 1991)(citing In re Gianakas, 917 F.2d 759, 762 (3rd Cir. 1990)).

        Traditional indicia of a support award include: (1) a label as such in the decree or

 agreement, (2) a direct payment to the former spouse, as opposed to the assumption of third-

 party debt, and (3) payments that are contingent upon such events as death, remarriage, or

 eligibility for Social Security benefits. In re Sorah, 163 F.3d 397, 401 (6th Cir. 1998). A divorce

 decree's characterization of an award as maintenance or alimony does not bind a bankruptcy

 court. In re Williams, 703 F.2d at 1057. It is, however, a starting point for the determination of

 the award's intended function. See Kennard, 259 B.R. at 150; see also In re Sorah, 163 F.3d at

 401(“A state court's award of alimony is entitled to deference when labeled and structured as

 such.”)(citing In re Fitzgerald, 9 F.3d 517, 520 (6th Cir. 1993)); In re Hamblen, 233 B.R. 430,

 435 (Bankr. W.D. Mo. 1999) (due deference should be given to the parties' or state court's

 characterization of the award). The structure of the document is often probative of intent. Id.

        Once Debtor objected to the Claim and presented the language of the Dissolution Decree

 and the Agreement as evidence, he overcame the prima facie effect of the claim's validity as

 classified. The burden then shifted to the Claimant to prove by a preponderance of the evidence
Case 19-20941-drd13        Doc 76     Filed 05/21/20 Entered 05/21/20 12:30:26                 Desc Main
                                     Document      Page 6 of 7



 that the debt was in the nature of alimony, maintenance or support. She has failed to meet that

 burden.

        The substantial disparity in the incomes of the parties, the fact that the payment is a

 periodic one rather than a lump sum and the fact that they payments go directly to the claimant

 rather than to a third-party tend to support a finding of a priority claim. However, those are all

 countered and outweighed by a number of other factors. While there was substantial disparity in

 the income of the parties at the time of the dissolution, that was dealt with in a variety of ways in

 the dissolution decree, including the fact that an award of maintenance was made, the decree

 makes a lopsided allocation of the responsibility for health and education costs of the children

 and effects an uneven distribution of the property. In adding up the values, the Court believes

 that Claimant received approximately $50,000 more in value than did Debtor. While the

 payment is a periodic one, it is not subject to termination upon the occurrence of a condition like

 death or remarriage as the maintenance payments are. This is usually an indication that the

 award is not intended as support. Although the payment in made directly to Claimant, it is a

 debt assumption, which looks more like a division of property. It is not labeled as maintenance

 or support in the decree. Indeed, as the Court noted during the hearing, the provision dividing

 the responsibility for the debts is in the property division portion of the divorce decree.

        Claimant’s principal argument is that it was a bargained for exchange, pursuant to which

 she took less child support in order to obtain the assumption of debt. The Court doesn’t believe

 the testimony supports that contention. First, there is no express linkage between the reduced

 child support and the debt assumption. Second, the amounts don’t match. The reduction in child

 support from the formula is only $82 a month, while the minimum payment on this debt alone is

 $200-$300 a month according to Claimant’s testimony. This was only one of several debts
Case 19-20941-drd13         Doc 76    Filed 05/21/20 Entered 05/21/20 12:30:26               Desc Main
                                     Document      Page 7 of 7



 assigned to Debtor. The status of the others is not clear. Finally, Claimant’s testimony does not

 support the assertion. She did not testify clearly that there was a precise quid pro quo involving

 the debt assumption and the reduction in child support. She testified only that everything she

 received under the order was part of a package to provide her with support. She did not testify

 that she could not subsist without the payments.

          Claimant also argued that paragraph 4.5 of the agreement supported her contention that

 the award was intended as support. That paragraph provides that any party may not discharge an

 assumed debt if the result would be to require the other party to pay the debt. As counsel for the

 Debtor pointed out, however, this provision is reciprocal. Since it applies to both parties it

 cannot be used as a basis for an inference that the debt assumptions were intended as support. It

 would suggest that both parties needed support which is not logical.

                                           CONCLUSION

          After examining the evidence before it, the Court finds that the debt underlying

 Claimant's proof of claim is not in the nature of a domestic support obligation and thus, the

 Claim should be allowed as a nonpriority unsecured claim rather than an unsecured priority

 claim. Based on all of the factors the Court has discussed, it is

          ORDERED that Debtor’s objection to the claim is sustained.



 Dated:        May 21, 2020                               /s/ Dennis R. Dow
                                                       THE HONORABLE DENNIS R. DOW
                                                       UNITED STATES BANKRUPTCY
                                                       JUDGE
